COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


INLAND PAPERBOARD AND PACKAGING, INC. AND
 INSURANCE COMPANY OF THE STATE OF
 PENNSYLVANIA
                                                                 MEMORANDUM OPINION*
v.     Record No. 1188-06-2                                          PER CURIAM
                                                                    AUGUST 29, 2006
JUNIUS NELSON, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Angela C. Fleming; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellants.

                 (Louis D. Snesil; Marks & Harrison, on brief), for appellee.


       Inland Paperboard and Packaging, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission finding that Junius Nelson, Jr. proved his disability and medical

treatment after November 18, 2004 were causally related to his compensable September 7, 2004

injury by accident. We have reviewed the record and the commission’s opinion, and we hold

that this appeal is without merit. Accordingly, we affirm the commission’s decision for the

reasons stated by the commission in its final opinion. See Nelson v. Inland Paperboard and

Packaging, Inc., VWC File No. 220-91-68 (April 17, 2006). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.